FILED
                             NOT FOR PUBLICATION                             JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CRYSTAL MONIQUE LIGHTFOOT;                       No. 10-56068
BEVERLY ANN HOLLIS-ARRINGTON,
                                                 D.C. No. 2:02-cv-06568-CBM-
               Plaintiffs - Appellants,          AJW

  v.
                                                 MEMORANDUM *
CENDANT MORTGAGE
CORPORATION, doing business as PHH
Mortgage; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Crystal Monique Lightfoot and Beverly Ann Hollis-Arrington appeal pro se

from the district court’s judgment dismissing their action arising out of foreclosure


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings as barred by the doctrine of res judicata, and from the order denying

their motion to set aside the judgment. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s denial of a

Fed. R. Civ. P. 60(b) motion. Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th

Cir. 2004). We review de novo a district court’s determination regarding removal

jurisdiction. Providence Health Plan v. McDowell, 385 F.3d 1168, 1171 (9th Cir.

2004). We may affirm on any ground supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion by denying plaintiffs’ Rule

60(b) motion to set aside the judgment because plaintiffs failed to establish any

ground for relief. See Casey, 362 F.3d at 1260 (discussing requirements of Rule

60(b)(3), including that the alleged fraud “not be discoverable by due diligence

before or during the proceedings” (citation and internal quotation marks omitted));

see also Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1104 (9th Cir. 2006)

(while “‘fraud on the court’ can sometimes constitute extraordinary circumstances

meriting relief under Rule 60(b)(6),” such relief is construed narrowly).

      The district court had removal jurisdiction because state claims filed to

circumvent the res judicata impact of a federal judgment may be removed to

federal court. See Ultramar Am. Ltd. v. Dwelle, 900 F.2d 1412, 1417 (9th Cir.


                                          2                                       10-56068
1990) (“When a litigant has suffered a final defeat on a federal claim yet thereafter

files a similar-although-not-preempted state claim in state court, the sequence of

events gives rise to an inference that the litigant is not interested in the state cause

of action per se, but is instead attempting to circumvent the effects of the federal

question judgment. In this limited instance, removal is allowed.”).

      Plaintiffs’ remaining contentions are unpersuasive.

      Plaintiffs’ motion for a preliminary injunction is denied. Plaintiffs’ request

for judicial notice is granted.

      AFFIRMED.




                                            3                                      10-56068